Citation Nr: 0019309	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  97-30 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hospital and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a lipoma of the 
right buttock.  

2.  Entitlement to service connection for a right hand 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Hospital and Regional 
Office Center (HROC) in Sioux Falls, South Dakota.

The Board notes that the veteran's appeal originally included 
the issue of entitlement to service connection for bilateral 
hearing loss.  Because the RO resolved that issue in the 
veteran's favor in an October 1999 rating decision, the 
matter is not currently before the Board.   

The Board notes that, in his substantive appeal received in 
September 1997, the veteran refers to a cold injury of both 
hands.  A review of the May 1997 rating decision and July 
1997 statement of the case reveals that the VAHROC addressed 
the cold injury issue with respect to the right hand in the 
issue currently on appeal.  However, the VAHROC has not 
adjudicated a claim for service connection for a cold injury 
to the left hand.  Therefore, that issue is referred to the 
RO for the proper action.  


REMAND

VA regulations require that a supplemental statement of the 
case will be furnished to the appellant and his service 
representative when additional pertinent evidence is received 
after a statement of the case has been issued.  38 C.F.R. § 
19.31 (1999).  This requirement ensures the protection of the 
veteran's due process rights.  See also, e.g., 38 C.F.R. § 
20.1304(c) (generally, evidence received by the Board that 
has not been considered by the agency of original 
jurisdiction must be referred to that agency for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived).  

In this case, the veteran timely appealed the VAHROC's rating 
decision of May 1997, in which it denied, inter alia, service 
connection for a lipoma of the right buttock and a right hand 
disorder.  The VAHROC issued a statement of the case in July 
1997.  In December 1997, the VAHROC received the veteran's VA 
outpatient medical records.  Some entries in these records 
are pertinent to the veteran's claim.  However, review of the 
claims folder reveals no supplemental statement of the case.  
A remand is required so that the VAHROC may consider the 
evidence and issue a supplemental statement of the case, or 
if indicated, a rating decision.  

Accordingly, the case is REMANDED to the VAHROC for the 
following action:

The VAHROC should readjudicate the 
veteran's claims of entitlement to 
service connection for a lipoma of the 
right buttock and for a right hand 
disorder, specifically considering the VA 
outpatient medical records received in 
December 1997.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.



Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


